    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 1 of 20 PageID #:177




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JERED EDWARDS, on behalf                      )
of himself and all others similarly situated, )
                                              )
               Plaintiff,                     )
                                              )        Civil Action No. 20-cv-01723
               v.                             )
                                              )        Honorable Mary M. Rowland
HEALTHCARE REVENUE RECOVERY )
GROUP, LLC,                                   )
                                              )
               Defendant.                     )

                               FIRST AMENDED COMPLAINT

       Plaintiff Jered Edwards, on behalf of himself and a putative class, brings this action under

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and alleges:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and

28 U.S.C. § 1331.

       2.      Venue is proper in this District because parts of the acts and transactions occurred

here and Defendant transacts substantial business here.

                                            STANDING

       3.       Plaintiff has suffered an injury in fact that is traceable to Defendant's conduct and

that is likely to be redressed by a favorable decision in this matter.

       4.      Specifically, Plaintiff suffered a concrete injury and harm as a result of

Defendant’s attempt to collect an alleged debt from him, by mailing him a letter that does not

correctly indicate the identity of the creditor to which the alleged debt is owed.




                                                  1
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 2 of 20 PageID #:178




                                               PARTIES

           5.    Plaintiff, Jered Edwards, (“Plaintiff”), is a resident of the state of Illinois from

whom Defendant attempted to collect a delinquent consumer debt allegedly owed for medical

care rendered to Plaintiff. Plaintiff is thus a “consumer” as that term is defined in 15 U.S.C. §

1692a(3) of the FDCPA.

           6.    Defendant, Healthcare Revenue Recovery Group, LLC (“HRRG”) is a Florida

limited liability company that does or transacts business in Illinois. Its registered agent is Illinois

Corporation Service C, 801 Adlai Stevenson Drive, Springfield, Illinois, 62703.

           7.    HRRG is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

           8.    HRRG maintains a website, https://www.healthcarerevenuerecoverygroup.com/.

           9.    As of the date of the filing of this action, the website reads in part:

                 This is an attempt to collect a debt. Any information obtained will be used

                 for that purpose. This communication is from a debt collector.

Excerpted on March 11, 2020 from: https://www.healthcarerevenuerecoverygroup.com/.

           10.   HRRG holds a collection agency license from the State of Illinois.

           11.   HRRG regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

           12.   HRRG specializes in the collection of delinquent medical debts owed to third

parties.

           13.   More than 50% of HRRG’s income comes from the collection of delinquent

medical debts owed to third parties.




                                                    2
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 3 of 20 PageID #:179




                                   FACTUAL ALLEGATIONS

       14.      Plaintiff incurred an alleged debt for medical care provided to him for personal

purposes, unrelated to any business purpose (“alleged debt”).

       15.      The alleged debt is a “debt” as that term is defined at § 1692a(5) of the FDCPA.

       16.      Due to his financial circumstances, Plaintiff could not pay the alleged debt, and

the alleged debt went into default.

       17.      HRRG subsequently began attempting to collect the alleged debt.

       18.      On or about April 2, 2019, HRRG sent Plaintiff a collection letter (“Letter”) in an

attempt to collect the alleged debt. (Exhibit A, Letter).

       19.      The Letter conveyed information regarding the alleged debt, including an account

number and balance due on the alleged debt.

       20.      Plaintiff read the Letter.

       21.      The Letter was thus a “communication” as that term is defined at § 1692a(2) of

the FDCPA.

       22.      The Letter was HRRG’s initial communication with Plaintiff regarding the

alleged debt.

       23.      The Letter, as its subject, reads in part as follows:

                                                              Re: 43282374 Validation Notification
                                                                               hrrgcollections.com
                                                                            PIN# 1.43282374.512
(Ex. A, Letter) (emphasis added)

       24.      The Letter goes on to state, “The Healthcare Creditor(s) shown below hired

Healthcare Revenue Recovery Group (HRRG) to collect the balance due.” (Ex. A, Letter).

       25.      The Letter states that $580.00 is owed to “MEA-MUNSTER”.

       26.      Plaintiff disputes that he owes $580.00 to “MEA-MUNSTER”.



                                                   3
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 4 of 20 PageID #:180




         27.   HRRG lists the “Creditor” as “MEA-MUNSTER”.

         28.   Plaintiff did not recognize or know of any company called “MEA-MUNSTER”.

         29.   “MEA-MUNSTER” was not the legal name of the creditor for which HHRG was

seeking to collect the alleged debt, when the Letter was mailed.

         30.   At the time the Letter was mailed, “MEA-MUNSTER” was not registered in the

State of Indiana as an assumed name for the creditor on whose behalf HRRG sought to collect

the alleged debt.

         31.   Upon information and belief, HRRG was seeking to collect an alleged debt owed

for physician services Plaintiff received at Community Hospital, 901 Macarthur Blvd, Munster,

IN 46321.

         32.   An unsophisticated consumer with Plaintiff’s knowledge would not recognize any

company called “MEA-MUNSTER”.

         33.   “MEA-MUNSTER” is not the name of any legal entity to which Plaintiff owes

money.

         34.   Plaintiff thought that the Letter was part of a scheme to have him pay money

toward a nonexistent debt.

         35.   The confusion as to the identity of the current creditor is compounded by the fact

that the Letter states, at the top, “Re: 43282374 Validation Notification”. (Ex. A, Letter).

         36.   The term “Validation Notification” was believed by Plaintiff to be a further

attempt to lend credibility to the validity of the alleged debt being collected, so that he would

believe that the alleged debt was already validated as being accurate and owed by him.




                                                  4
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 5 of 20 PageID #:181




       37.      15 U.S.C. § 1692g of the FDCPA provides as follows:

                (a) Notice of debt; contents

                Within five days after the initial communication with a consumer in
                connection with the collection of any debt, a debt collector shall, unless
                the following information is contained in the initial communication or
                the consumer has paid the debt, send the consumer a written notice
                containing—

                . . . (2) the name of the creditor to whom the debt is owed. . . .

       38.      HRRG has failed to state the name of the current creditor, in violation of 15

U.S.C. § 1692g(a)(2).

       39.      Plaintiff did not understand or know, and the unsophisticated consumer would not

understand or know, the identity of the creditor for which HRRG was collecting.

       40.      Plaintiff did not recognize the creditor and ignored the Letter as just another

fraudulent attempt to bilk him out of money.

       41.      In fact, as Plaintiff only learned later, HRRG was seeking to collect an alleged

medical debt.

       42.      Plaintiff did not believe that he owed the alleged medical debt HRRG was

attempting to collect.

       43.      In addition to seeking to collect the alleged debt, HRRG communicated to

Plaintiff certain rights he had under the Fair Debt Collection Practices Act to dispute the alleged

debt, and to request and receive verification of the alleged debt.

       44.      Plaintiff did not seek verification of the alleged debt, however, because he thought

the Letter was part of a scheme to deceive him.

       45.      Plaintiff would have sought verification of the alleged debt had he known that

HRRG was seeking to collect a debt alleged to be owed by him for medical care he received at

Community Hospital.


                                                  5
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 6 of 20 PageID #:182




        46.      Plaintiff thus didn’t exercise his rights because he thought the Letter was part of a

scheme to deceive him, which belief reasonably stemmed from HRRG’s failure to clearly

disclose the creditor’s identity.

        47.      Plaintiff needed to know who how much he owed, and to whom, because he must

decide to do something about the alleged debt—whether to dispute, pay up, or retain a lawyer,

among many other possibilities.

        48.      Knowing the identity of the creditor, and whether that creditor in fact exists, is—

like knowing how much one owes—central to a consumer like Plaintiff being able to

intelligently respond to an effort to collect a debt.

        49.      HRRG’s misrepresentation of required information in this case caused actual

confusion about the legitimacy of the collection notice and carried with it an appreciable risk of

harm—namely, that Plaintiff would fail to exercise his rights because the letter was deemed to be

a scheme to deceive him.

        50.      Had Plaintiff been made aware on whose behalf HRRG was collecting he would

have exercised those rights, including notifying HRRG that the debt was disputed.

        51.      Instead, because of HRRG’s failure to adequately identify the creditor, Plaintiff

unknowingly waived his rights.

        52.      Plaintiff’s rights are now waived as a matter of law and thus Plaintiff has no right

to receive verification of the alleged debt, and/or to dispute the alleged debt and have HRRG

cease collection of the alleged debt until it mailed him verification of the same, as set out in

section 1692g.

         53.     Failure to accurately identify the creditor thus impaired Plaintiff’s ability to use it

for a substantive purpose that the statute envisioned.




                                                    6
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 7 of 20 PageID #:183




            54.   The Letter states in part that “The Healthcare Creditor(s) shown below hired

Healthcare Revenue Recovery Group (HRRG) to collect the balance due.” (Exhibit A, Letter).

            55.   The statement that “The Healthcare Creditor(s) shown below hired Healthcare

Revenue Recovery Group (HRRG) to collect the balance due.”, is false.

            56.   HRRG was not authorized to collect the alleged debt from Plaintiff.

            57.   No agreement exists between HRRG and the creditor identified in Exhibit A that

evidences that HRRG was hired and authorized to collect the alleged debt, such as a collection

agreement and/or HIPAA documentation.

            58.   Had Plaintiff paid money to HRRG, he would not be paying money toward the

alleged debt as HRRG was not authorized to collect the same.

            59.   HRRG’s act of seeking to collect the alleged debt without being authorized to do

so by the alleged creditor carried with it an appreciable risk of harm—namely, that Plaintiff

would pay the alleged debt to an entity that was not authorized to collect the alleged debt, that

would result in Plaintiff still owing money alleged to be owed to the creditor even after full

payment had been made, since payment to HRRG would not constitute a payment to the alleged

creditor.

            60.   15 U.S.C. § 1692e of the FDCPA provides as follows:

            A debt collector may not use any false, deceptive, or misleading representation or

            means in connection with the collection of any debt. Without limiting the general

            application of the foregoing, the following conduct is a violation of this section:

            ...

            (5) The threat to take any action that cannot legally be taken or that is not intended

            to be taken.




                                                   7
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 8 of 20 PageID #:184




          ...

          61.   HRRG violated 15 U.S.C. § 1692e(5) by seeking to collect the alleged debt on

behalf of an entity which did not authorize it to undertake said collection.

          62.   HRRG also violated 15 U.S.C. §§ 1692e, 1692f, and 1692d by seeking to collect

an alleged debt it was not authorized to collect, and by making the false, unfair/unconscionable,

misleading and deceptive statement that “The Healthcare Creditor(s) shown below hired

Healthcare Revenue Recovery Group (HRRG) to collect the balance due.”

          63.   A debt collector risks violating the FDCPA when it chooses its own language that

does not make clear the identity of the current creditor. Steffek v. Client Servs., No. 19-1491,

2020 U.S. App. LEXIS 1759, at *12 (7th Cir. Jan. 21, 2020) (requiring the debt collector to

identify clearly the name of the creditor to whom the debt is owed).

          64.   HRRG’s collection communications are to be interpreted under the

“unsophisticated consumer” standard. Gammon v. GC Services, Ltd. Partnership, 27 F.3d 1254,

1257 (7th Cir. 1994).

                                    CLASS ALLEGATIONS

                                             CLASS I

          65.   Plaintiff incorporates by reference the foregoing paragraphs as if plead fully

herein.

          66.   Plaintiff, Jered Edwards, brings this action individually and as a class on behalf of

(1) all persons that reside in the United States of America (2) from whom HRRG attempted to

collect a debt (3) by mailing a letter substantially similar to Exhibit A of Plaintiff’s Complaint

(4) which lists the “Creditor” as “MEA-MUNSTER” (5) which contains the words “Validation

Notification” and which contains a Notice of Debt as that term is understood in the FDCPA,




                                                  8
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 9 of 20 PageID #:185




section 1692g, and which letter was mailed (6) during the period of time that begins one year

prior to the filing of this Class Action Complaint, and ends on the date of filing of this Class

Action Complaint.

                                             CLASS II

        67.    Plaintiff, Jered Edwards, brings this action individually and as a class on behalf of

(1) all persons that reside in Illinois (2) from whom HRRG attempted to collect a debt (3) by

mailing a letter substantially similar to Exhibit A of Plaintiff’s Complaint (4) which lists the

“Creditor” as “MEA-MUNSTER” (5) which contains the words “Validation Notification” and

which contains a Notice of Debt as that term is understood in the FDCPA, section 1692g, and

which letter was mailed (6) during the period of time that begins one year prior to the filing of

this Class Action Complaint, and ends on the date of filing of this Class Action Complaint.

        68.    Exhibit A is a form letter.

        69.    HRRG’s website contains a page titled “VIEW NOTICE” which allows one to

hyperlink to access a “sample notice” that HRRG mails to individuals from whom it seeks to

collect delinquent medical debts, See https://www.healthcarerevenuerecoverygroup.com/view-

notice/, Accessed and excerpted on February 9, 2021. (Exhibit B, Website capture).

        70.    A copy of the “sample notice” available through the hyperlink is attached hereto

as Exhibit C. Accessed and excerpted on February 9, 2021 from

https://www.healthcarerevenuerecoverygroup.com/wp-

content/uploads/2015/08/Sample_Letter_New.jpg.

        71.    As Exhibit A is a form letter, each Class likely consists of more than 40 persons

from whom HRRG attempted to collect a debt.




                                                  9
   Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 10 of 20 PageID #:186




          72.      Plaintiff ’s claims are typical of the claims of each Class. Common questions of

law or fact raised by this class action complaint affect all members of each Class and

predominate over any individual issues. Common relief is therefore sought on behalf of all

members of each Class. This class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

          73.      The prosecution of separate actions by individual members of each Class would

create a risk of inconsistent or varying adjudications with respect to individual members of each

Class and would, as a practical matter, either be dispositive of the interests of other members of

each Class not party to the adjudication, or substantially impair or impede their ability to protect

their interests.

          74.      Plaintiff will fairly and adequately protect and represent the interests of each

Class. The management of the class action proposed is not extraordinarily difficult, and the

factual and legal issues raised by this class action complaint will not require extended contact

with the members of each Class, because HRRG’s conduct was perpetrated on all members of

each Class and will be established by common proof.

          75.      Moreover, Plaintiff has retained counsel experienced in class action litigation,

including class actions brought under the FDCPA.

            COUNT I—FAIR DEBT COLLECTION PRACTICES ACT—CLASS COUNT

          76.      Plaintiff incorporates by reference the foregoing paragraphs as if plead fully

herein.

          77.      HRRG failed to effectively state the name of the current creditor to whom a debt

is owed, in violation of 15 U.S.C. § 1692g(a)(2).




                                                    10
   Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 11 of 20 PageID #:187




          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of

Plaintiff and the Class(es) and against HRRG as follows:

                 A.     Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                 B.     Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3);

                 C.     Such other or further relief as the Court deems proper.


                COUNT II—FAIR DEBT COLLECTION PRACTICES ACT—INDIVIDUAL
                                        COUNT

          78.    Plaintiff incorporates by reference the foregoing paragraphs as if plead fully

herein.

          79.     HRRG violated 15 U.S.C. § 1692e(5) by seeking to collect the alleged debt on

behalf of an entity which did not authorize it to undertake said collection.

          80.    HRRG violated 15 U.S.C. §§ 1692e, 1692f, and 1692d by seeking to collect an

alleged debt it was not authorized to collect.

          81.    HRRG violated 15 U.S.C. §§ 1692e, 1692f, and 1692d by stating that “The

Healthcare Creditor(s) shown below hired Healthcare Revenue Recovery Group (HRRG) to

collect the balance due.”

          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of

Plaintiff and against HRRG as follows:

             A. Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

             B. Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3);

             C. Such other or further relief as the Court deems proper.




                                                       By: s/Mario Kris Kasalo
                                                          One of Plaintiff’s Attorneys



                                                  11
  Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 12 of 20 PageID #:188




Mario Kris Kasalo
The Law Office of M. Kris Kasalo, Ltd.
20 North Clark Street, Suite 3100
Chicago, IL 60602
Tel 312-726-6160
Fax 312-698-5054
mario.kasalo@kasalolaw.com




                                         12
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 13 of 20 PageID #:189




                                EXHIBIT A




                                                                   EXHIBIT A
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 14 of 20 PageID #:190
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 15 of 20 PageID #:191
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 16 of 20 PageID #:192




                                EXHIBIT B




                                                                   EXHIBIT B
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 17 of 20 PageID #:193
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 18 of 20 PageID #:194




                                EXHIBIT C




                                                                   EXHIBIT C
Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 19 of 20 PageID #:195
    Case: 1:20-cv-01723 Document #: 37 Filed: 02/15/21 Page 20 of 20 PageID #:196




                                 CERTIFICATE OF SERVICE
       I, Mario Kris Kasalo, an attorney, hereby certify that on February 15, 2021, I electronically

filed the foregoing document using the CM/ECF system, which will send notification of such filing to

all attorneys of record.



                                                       By: /s/Mario Kris Kasalo
